 Case 1:15-cr-00290-LO Document 349 Filed 05/27/21 Page 1 of 4 PageID# 4400




                      IN THE UNITED STATES DISTRICT COURT FOR
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


 UNITED STATES OF AMERICA

        v.                                            No. 1:15-CR-290 (LO)

 JOSE DEL TRANCITO GARCIA-TERUEL,

        Defendant.


                  MOTION TO RESCHEDULE WITNESS DEPOSITION

       The United States, by and through undersigned counsel, hereby requests that the Court re-

schedule the deposition currently scheduled for June 1, 2021 at 2:00 PM. In support thereof, the

United States proffers the following.

       1.      On April 22, 2021, the Court ordered the deposition of an incarcerated, cooperating

witness to take place on June 1, 2021, at 2:00 PM.

       2.      On April 23, the United States submitted a Request of United States Attorney for

Production of Federal Prisoner in the Custody of the United States (Form USA-475) to the USMS

to bring the defendant to the Eastern District of Virginia for the scheduled deposition on June 1.

       3.      On May 3, the United States, through the undersigned counsel, confirmed with the

USMS that the USA-475 was properly submitted and that USMS would accommodate the due

date provided in the USA-475.

       4.      On May 18 and May 19, counsel again asked the USMS for an update on the

defendant’s transportation to EDVA.

       5.      On May 24, counsel learned from the witness’s attorney that he had not yet departed

from FCI Big Spring in Texas. The United States again contacted the USMS.
                                                 1
     Case 1:15-cr-00290-LO Document 349 Filed 05/27/21 Page 2 of 4 PageID# 4401




         6.    On May 25, the USMS informed counsel that there was “a glitch” in the processing

system. The USMS further informed counsel that the witness would not leave his prison until June

7th, at which point he would be brought to Oklahoma, the transfer point for prisoner transportation.

On May 26, the USMS further stated that the witness would not arrive in Virginia until June 14th.

         7.    Defense Counsel indicated she is unavailable on June 21 and 22. Defense Counsel

further indicated she might have a scheduling conflict on June 23 and 24, but she was not sure.

         8.    The United States has provided to defense counsel the Jencks material for this

witness that it has in its possession. The United States needs to meet with the witness and his

counsel in order to finalize discovery prior to the deposition.

         9.    The United States requests that the Court re-schedule this matter during the week

of June 21st. As indicated in our prior motion, the witness trafficked cocaine with the defendant

and also delivered drug proceeds for him. Based on other cooperation already provided, the

witness is expected to receive a supplemental Rule 35 filing and be deported prior to the

commencement of this trial. Continuing this matter into July would deny the witness the benefits

of his cooperation.

//

//

//

//

//

//

//

//



                                                  2
Case 1:15-cr-00290-LO Document 349 Filed 05/27/21 Page 3 of 4 PageID# 4402




    10.   A proposed order is attached.

                                          Respectfully submitted,

                                          Raj Parekh
                                          Acting United States Attorney
                                                    /s/
                                By:       ___________________________
                                          Anthony T. Aminoff
                                          Thomas W. Traxler
                                          James L. Trump
                                          Assistant United States Attorneys
                                          United States Attorney’s Office
                                          Eastern District of Virginia
                                          2100 Jamieson Avenue
                                          Alexandria, Virginia 22314
                                          Phone: (703) 299-3790
                                          Fax: (703) 299-3980




                                             3
 Case 1:15-cr-00290-LO Document 349 Filed 05/27/21 Page 4 of 4 PageID# 4403




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of May, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system.



                                                                 /s/____________________
                                                     Anthony T. Aminoff
                                                     Assistant United States Attorney




                                                4
